82 F.3d 412
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Gene Ellis WILLIAMS, Petitioner.
No. 95-8119.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 12, 1996.

DISMISSED.
On Petition for Writ of Mandamus.  (CR-86-40-P).
Gene Ellis Williams, Petitioner Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gene Ellis Williams petitioned this court for a writ of mandamus, complaining of delay by the district court in resolving his Fed.R.Crim.P. 35 motion.   The district court granted the relief sought by Williams, entering an amended judgment on January 11, 1996.   Although leave to proceed in forma pauperis is granted, the petition for mandamus is dismissed as moot.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.